DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 29-37 are pending and under consideration for patentability; claims 1-28 have been cancelled via a Preliminary Amendment dated 15 July 2020.

Information Disclosure Statement
The Information Disclosure Statement submitted on 07 May 2020 has been acknowledged and considered by the Examiner. 

Claim Objections
Claims 32 and 36 are objected to because of the following informalities. 
Claims 32 and 36 contain minor typographical or grammatical errors.  
Claim 32, lines 1-2: Applicant is advised to change “at least on of” to “at least one of”
Claim 36, line 2: Applicant is advised to change “a compressed state” to “the compressed state”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McBride et al. (US 2006/0062672 A1) in view of Case et al. (US 2007/0093887 A1) and Grabau et al. (US 2005/0180854 A1).
Regarding claim 29, McBride describes a fluid pump ([0042]) comprising a rotor with at least one rotor blade for conveying fluid ([0042]), the rotor being variable with respect to its diameter between a compressed state (figure 1B) and an expanded state (figure 1A), wherein the at least one rotor blade deforms as the rotor transitions between the compressed state and the expanded state ([0043] - [0044]), wherein the at least one rotor blade has a leading side and a trailing side with respect to a direction of rotation during conveying pump operation (figures 1A, 1B, and 2, leading and trailing edges with respect to the axis of rotation, direction of fluid flow shown with arrows; [0059]), and wherein the material comprising the rotor blade has a permanent elongation limit ([0071]).   Specifically regarding the limitation of a permanent elongation limit, the Examiner respectfully submits that, with any flexible material, an elongation limit is an inherent property, as there will be some maximum amount that the material can elongate, or stretch, before tearing, cracking, breaking, or experiencing some other critical failure. 
McBride does not explicitly disclose wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, a fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade, and wherein the leading side of the rotor blade comprises a first material and the trailing side of the rotor blade comprises a second material. 
Regarding the rotor being configured such that when the rotor is rotating during conveying pump operation, a fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade, the Examiner notes that McBride does describe wherein rotation may be used to aid in deploying the fluid pump ([0045]) and wherein the fluid pump may self-deploy to an expanded state ([0047]).  Case also describes artificial valves with leaflets, including wherein the leaflets have different configurations and are deformable by means of fluid pressure ([0034]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the fluid pressure based deformation leaflets, or “blades,” as described by Case, in the fluid pump described by McBride, as doing so advantageously allows the rotor blades to adjust their configuration based on the surrounding changes in fluid pressure, which is a goal of both Case ([0034]) and McBride ([0042] - [0047]).  
Regarding the composition of the leading and trailing sides, the Examiner notes that McBride describes the use of non-linear materials for the blades, so that the blades are stiffer at operating loads and more flexible when stored ([0072]).  Similarly, Grabau also describes manufacture of composite blades such that different materials may be used for the leading and trailing sides of the blade ([0053], [0058]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a blade with different leading and trailing side properties, similar to that described by Grabau, when using the pump described by McBride and Case, as doing so advantageously allows the resulting blades to account for the different stresses experienced by the leading and trailing edges, as discussed by Grabau ([0053]).  
Regarding claim 30, Grabau further describes wherein stretch-resistant fibers are embedded in the first material ([0053]).  
Regarding claim 31, Grabau further describes wherein the stretch-resistant fibers are more stretch-resistant than the first material ([0053]). 
Regarding claim 32, Grabau further describes wherein the stretch-resistant fibers are selected from at least on of high-strength plastic fibers, glass fibers, or carbon fibers ([0055]). 
Regarding clam 33, McBride further describes wherein the stretch-resistant fibers are unstretched in the compressed state of the rotor ([0042] - [0046] and figure 1B, the rotor blade appears to be unstretched, and therefore the fibers comprising the blade are unstretched).
Regarding claim 34, McBride and Grabau describe wherein the stretch-resistant fibers are stretched in the expanded state of the rotor (McBride: [0042] - [0046] and figure 1A, the rotor blade appears to be stretched, and therefore the fibers comprising the blade are stretched; Grabau: [0053], [0071]).
Regarding claim 35, Grabau further describes wherein the first material differs from the second material ([0053], [0058]). 
Regarding claim 36, McBride further describes wherein the rotor is variable with respect to its diameter between the compressed state, a first expanded state, and a second expanded state ([0042] - [0046] describe the different states that the blades can assume; figures 1A, 1B, and 2 embody different states). 
Regarding claim 37, Case further describes wherein an expanded state is achieved by means of a fluid counterpressure ([0034]), and McBride further describes wherein the expanded state results from conveyance of fluid during rotation of the rotor during conveying pump operation ([0075]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-31 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 8 of U.S. Patent No. 8,721,516. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a fluid pump comprising a rotor and a blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state and an expanded state, wherein the rotor blade deforms, wherein the rotor blade has a leading side and a trailing side, wherein the rotor is configured such that fluid counterpressure is produced counter to the direction of rotation against the leading side, wherein the leading side comprises a first material and the trailing side comprises a second material, and wherein the first material has a permanent elongation limit.  A brief, but non-exhaustive matching of the pending claims and the issued claims is provided below. 
Application No. 16/868,907
Pending Claims
U.S. Patent No. 8,721,516
Issued Claims
29. 
A fluid pump, comprising a rotor with at least one rotor blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state, and an expanded state, wherein the at least one rotor blade deforms as the rotor transitions between the compressed state, and the expanded state, wherein the at least one rotor blade has a leading side and a trailing side with respect to a direction of rotation during conveying pump operation, and wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, a fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade, 













and wherein the leading side of the rotor blade comprises a first material and wherein the trailing side of the rotor blade comprises a second material, 



wherein the first material has a permanent elongation limit.
1.
A fluid pump, in particular liquid pump having a rotor with at least one rotor blade for conveying fluid, the rotor being variable with respect to its diameter between a first, compressed state and a second expanded state, wherein the at least one rotor blade is deformable between a first state which it assumes in the compressed state of the rotor and a second state which it assumes in the expanded state of the rotor by means of a fluid counterpressure during a rotation of the rotor during pump operation, wherein the at least one rotor blade has a leading and a trailing side in a direction of movement during the conveying operation, characterised in that said leading side and said trailing side have different configurations in a form of different material properties and/or constructional assembly at least along a part of a distance between a radially outer tip of the at least one rotor blade and a radially inner end of the at least one rotor blade, wherein the at least one rotor blade has a plurality of shaped elements created from the blade trailing side, said shaped elements being selectively separated from one another by notches in said blade trailing side in said first state.



5.
A fluid pump according to claim 4, characterised in that the leading side of the at least one rotor blade comprises a first material and the trailing side comprises a second material which is different from the first material.

7.
A fluid pump according to claim 6, characterized in that the first material has a permanent elongation limit.
30.
The fluid pump of claim 29 wherein stretch-resistant fibers are embedded in the first material
8. 
A fluid pump according to claim 6, characterised in that fibres are embedded into the first material and are more stretch-resistant than the first material.
31. 
The fluid pump of claim 30 wherein the stretch-resistant fibers are more stretch-resistant than the first material.
8. 
A fluid pump according to claim 6, characterised in that fibres are embedded into the first material and are more stretch-resistant than the first material.
35.
The fluid pump of claim 29 wherein the first material differs from the second material.
5.
A fluid pump according to claim 4, characterised in that the leading side of the at least one rotor blade comprises a first material and the trailing side comprises a second material which is different from the first material.


Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 8 of U.S. Patent No. 8,721,516 in view of Grabau.  Regarding claim 32, although the ‘516 patent does not explicitly disclose wherein the stretch-resistant fibers are selected from at least one of high-strength plastic fibers, glass fibers, or carbon fibers, Grabau discloses this limitation ([0055]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a blade with stretch-resistant fibers comprising the materials listed by Grabau, when using the pump described by the ‘516 patent, as doing so advantageously allows the resulting blades to account for the different stresses experienced by the edges, as discussed by Grabau ([0053]).  

Claims 33, 34, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 8 of U.S. Patent No. 8,721,516 in view of McBride.  Regarding claims 33 and 34, although the ‘516 patent does not explicitly disclose wherein the stretch-resistant fibers are unstretched in the compressed state of the rotor and stretched in the expanded state of the rotor, McBride describes these limitations ([0042] - [0046]; figures 1A and 1B).  Regarding claims 36 and 37, although the ‘516 patent does not explicitly disclose wherein the rotor is variable between the compressed state, a first expanded state, and a second expanded state, which is achieved by fluid counterpressure resulting from conveyance of fluid during rotation of the rotor, McBride describes these limitations ([0042] - [0046], [0075]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the locations and properties of the fibers as well as the configuration of the different expanded states of the rotor, in a manner similar to that described by McBride, when using the pump described by the ‘516 patent, as doing so advantageously allows the resulting rotor and blades to optimally respond to changes in the compression state of the pump. 

Claims 29-31 and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 8 of U.S. Patent No. 8,998,792. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a fluid pump comprising a rotor and a blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state and an expanded state, wherein the rotor blade deforms, wherein the rotor blade has a leading side and a trailing side, wherein the rotor is configured such that fluid counterpressure is produced counter to the direction of rotation against the leading side, wherein the leading side comprises a first material and the trailing side comprises a second material, and wherein the first material has a permanent elongation limit.  A brief, but non-exhaustive matching of the pending claims and the issued claims is provided below. 
Application No. 16/868,907
Pending Claims
U.S. Patent No. 8,998,792
Issued Claims
29. 
A fluid pump, comprising a rotor with at least one rotor blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state, and an expanded state, wherein the at least one rotor blade deforms as the rotor transitions between the compressed state, and the expanded state, wherein the at least one rotor blade has a leading side and a trailing side with respect to a direction of rotation during conveying pump operation, and wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, a fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade, 









and wherein the leading side of the rotor blade comprises a first material and wherein the trailing side of the rotor blade comprises a second material, 


wherein the first material has a permanent elongation limit.
1.
A fluid pump, comprising a rotor with at least one rotor blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state, a first expanded state, and a second expanded state, wherein the at least one rotor blade deforms as the rotor transitions between the compressed state, the first expanded state, and the second expanded state, and wherein the second expanded state is achieved by means of a fluid counterpressure resulting from conveyance of fluid during rotation of the rotor during conveying pump operation, wherein the at least one rotor blade has a leading side and a trailing side with respect to the direction of rotation during conveying pump operation, and wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, the fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade and the at least one rotor blade is resultingly deformed so as to widen the diameter of the rotor.

5.
The fluid pump of claim 4, wherein the leading side of the at least one rotor blade comprises a first material and the trailing side comprises a second material which is different from the first material.

7.
The fluid pump of claim 5, wherein the first material has a permanent elongation limit.
30.
The fluid pump of claim 29 wherein stretch-resistant fibers are embedded in the first material
8. 
The fluid pump of claim 5, wherein fibers are embedded into the first material and wherein the fibers are substantially more stretch-resistant than 
the first material.
31. 
The fluid pump of claim 30 wherein the stretch-resistant fibers are more stretch-resistant than the first material.
8. 
The fluid pump of claim 5, wherein fibers are embedded into the first material and wherein the fibers are substantially more stretch-resistant than 
the first material.
35.
The fluid pump of claim 29 wherein the first material differs from the second material.
5.
The fluid pump of claim 4, wherein the leading side of the at least one rotor blade comprises a first material and the trailing side comprises a second material which is different from the first material.
36.
The fluid pump of claim 29 wherein the rotor is variable with respect to its diameter between the compressed state, a first expanded state, and a second expanded state.
1.
A fluid pump, comprising a rotor with at least one rotor blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state, a first expanded state, and a second expanded state, wherein the at least one rotor blade deforms as the rotor transitions between the compressed state, the first expanded state, and the second expanded state, and wherein the second expanded state is achieved by means of a fluid counterpressure resulting from conveyance of fluid during rotation of the rotor during conveying pump operation, wherein the at least one rotor blade has a leading side and a trailing side with respect to the direction of rotation during conveying pump operation, and wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, the fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade and the at least one rotor blade is resultingly deformed so as to widen the diameter of the rotor.
37. 
The fluid pump of claim 36, wherein the second expanded state is achieved by means of a fluid counterpressure resulting from conveyance of fluid during rotation of the rotor during conveying pump operation.
1.
A fluid pump, comprising a rotor with at least one rotor blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state, a first expanded state, and a second expanded state, wherein the at least one rotor blade deforms as the rotor transitions between the compressed state, the first expanded state, and the second expanded state, and wherein the second expanded state is achieved by means of a fluid counterpressure resulting from conveyance of fluid during rotation of the rotor during conveying pump operation, wherein the at least one rotor blade has a leading side and a trailing side with respect to the direction of rotation during conveying pump operation, and wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, the fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade and the at least one rotor blade is resultingly deformed so as to widen the diameter of the rotor.


Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 8 of U.S. Patent No. 8,998,792 in view of Grabau.  Regarding claim 32, although the ‘792 patent does not explicitly disclose wherein the stretch-resistant fibers are selected from at least one of high-strength plastic fibers, glass fibers, or carbon fibers, Grabau discloses this limitation ([0055]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a blade with stretch-resistant fibers comprising the materials listed by Grabau, when using the pump described by the ‘792 patent, as doing so advantageously allows the resulting blades to account for the different stresses experienced by the edges, as discussed by Grabau ([0053]).  

Claims 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 8 of U.S. Patent No. 8,998,792 in view of McBride.  Regarding claims 33 and 34, although the ‘792 patent does not explicitly disclose wherein the stretch-resistant fibers are unstretched in the compressed state of the rotor and stretched in the expanded state of the rotor, McBride describes these limitations ([0042] - [0046]; figures 1A and 1B).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the locations and properties of the fibers in a manner similar to that described by McBride when using the pump described by the ‘792 patent, as doing so advantageously allows the resulting rotor and blades to optimally respond to changes in the compression state of the pump. 

Claims 29-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,404,505 in view of McBride. 
Regarding claim 29, claims 1 and 7 recite substantially equivalent limitations as pending claim 29, as shown in the table below, with the exception of not explicitly reciting wherein the first material has a permanent elongation limit.  However, McBride describes this limitation ([0071]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate an elongation limit similar to that described by McBride when using the pump described by the ‘505 patent, as doing so advantageously allows the resulting pump to maintain safer working conditions.  The Examiner also respectfully submits that, with any flexible material, an elongation limit is an inherent property, as there will be some maximum amount that the material can stretch before tearing.  A brief, but non-exhaustive matching of the pending claims and the issued claims is provided below. 
Application No. 16/868,907
Pending Claims
U.S. Patent No. 9,404,505
Issued Claims
29. 
A fluid pump, comprising a rotor with at least one rotor blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state, and an expanded state, wherein the at least one rotor blade deforms as the rotor transitions between the compressed state, and the expanded state, wherein the at least one rotor blade has a leading side and a trailing side with respect to a direction of rotation during conveying pump operation, and wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, a fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade, and wherein the leading side of the rotor blade comprises a first material 



and wherein the trailing side of the rotor blade comprises a second material, 



wherein the first material has a permanent elongation limit (this limitation is not explicitly recited in the patented claims; please see note above)
1. 
A fluid pump, comprising a rotor with at least one rotor blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state, and an expanded state, wherein the at least one rotor blade deforms as the rotor transitions between the compressed state, and the expanded state, wherein the at least one rotor blade has a leading side and a trailing side with respect to the direction of rotation during conveying pump operation, and wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, the fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade, and wherein the rotor comprises a first material, wherein the first material comprises fibers.

7. 
The fluid pump of claim 1 wherein the leading side is comprised of the first material and the trailing side is comprised of a second material.
30.
The fluid pump of claim 29 wherein stretch-resistant fibers are embedded in the first material
1.
…wherein the first material comprises fibers.

2. 
The fluid pump of claim 1 wherein the fibers are stretch-resistant.
31. 
The fluid pump of claim 30 wherein the stretch-resistant fibers are more stretch-resistant than the first material.
3. 
The fluid pump of claim 2 wherein the stretch-resistant fibers are more stretch-resistant than the first material.
32. 
The fluid pump of claim 30 wherein the stretch-resistant fibers are selected from at least one of high-strength plastic fibers, glass fibers, or carbon fibers.
4. 
The fluid pump of claim 2 wherein the stretch-resistant fibers are selected from the group comprising: high-strength plastic fibers, glass fibers, and carbon fibers.
33. 
The fluid pump of claim 30 wherein the stretch-resistant fibers are unstretched in the compressed state of the rotor.
5. 
The fluid pump of claim 2 wherein the stretch-resistant fibers are unstretched in the compressed state of the rotor.
34. 
The fluid pump of claim 30 wherein the stretch-resistant fibers are stretched in the expanded state of the rotor.
6. 
The fluid pump of claim 2 wherein the stretch-resistant fibers are stretched in the expanded state of the rotor. 
35.
The fluid pump of claim 29 wherein the first material differs from the second material.
8. 
The fluid pump of claim 7 wherein the first material differs from the second material.
36. 
The fluid pump of claim 29 wherein the rotor is variable with respect to its diameter between a compressed state, a first expanded state, and a second expanded state.
9. 
The fluid pump of claim 1 wherein the rotor is variable with respect to its diameter between a compressed state, a first expanded state, and a second expanded state.


37. 
The fluid pump of claim 36, wherein the second expanded state is achieved by means of a fluid counterpressure resulting from conveyance of fluid during rotation of the rotor during conveying pump operation.
10. 
The fluid pump of claim 9, wherein the second expanded state is achieved by means of a fluid counterpressure resulting from conveyance of fluid during rotation of the rotor during conveying pump operation.


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792